DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 12/16/2021 have been entered.  Claims 1-16 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous drawing objections, and some of the 35 U.S.C. §11 (b) rejections set forth in the Final office action mailed on 09/16/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/16/2021, with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Brown on 12/17/2021.  This application is amended as follows (see strikethrough and underline below).
Claim 1. A dart syringe projectile, which comprises: a tubular body including front and discharge needle port, said hollow hypodermic needle received in said needle hub and projecting forwardly therefrom; a tail assembly mounted on said body rear end; a striker movably mounted in said body bore or said tail assembly; a percussion cap mounted in front of said striker in said body bore; an explosive charge in said body bore in front of said percussion cap; a plunger reciprocably mounted in said body bore in front of said explosive charge; a reservoir cavity formed in said body bore in front of said plunger and configured for receiving an injectable substance; said body having a substance loading passage for receiving a hypodermic needle of a syringe containing said injectable substance for loading into said reservoir cavity, and said projectile having a flight configuration with said injectable substance in said reservoir cavity and an inject configuration with said plunger propelled forwardly by said charge and said injectable substance discharged through said discharge needle ports.
Claim 2. The dart syringe projectile according to claim 1 wherein said discharge needle port is positioned in spaced relation behind the tip of said needle assembly
Claim 3.   The dart syringe projectile according to claim 1 wherein said needle assembly further includes: an annular septum ring within said plunger; and said substance loading passage extending from a front end of said plunger to said septum ring.
Claim 4.  The dart syringe projectile according to claim 3 wherein said septum ring comprises a soft rubber, self-sealing material.
Claim 5.  The dart syringe projectile according to claim 1 wherein said plunger includes an annular, circumferential flange engaging said tubular body within said body bore, said flange configured for sealing said reservoir cavity and said injectable 
Claim 6. The dart syringe 
Claim 7.  The dart syringe projectile according to claim 1 wherein said hollow hypodermic needle includes a needle tip, a needle cannula and the needle port comprises multiple discharge ports in spaced relation behind said tip and communicating with said cannula.
Claim 8. The dart syringe projectile according to claim 1 wherein said injectable substance comprises a liquid medication or tranquilizer.
Claim 9.  The dart syringe projectile according to claim 1, further rearwardly biasingdart syringe projectile is in the 
Claim 10.  The dart syringe projectile according to claim 1 wherein said tubular body comprises a transparent, plastic material.
Claim 11.  The dart syringe projectile according to claim 1, 
Claim 12.  The dart syringe projectile according to claim 1, 
 Claim 13. A dart syringe projectile, which comprises: a tubular body including front and rear ends and a bore extending between said ends; a needle assembly including a needle hub mounted on said body front end and a hollow hypodermic needle with a needle port, said hollow hypodermic needle received in said needle hub and projecting forwardly therefrom; said needle port being positioned in spaced relation behind a hollow hypodermic needlea a rearwardly biasingdart syringe projectile is in an the dart syringe projectile having a flight configuration with said injectable substance in said reservoir cavity and the wherein in is configured to be propelled forwardly by said explosive charge and said injectable substance discharged through said needle port.
Claim 14.  The dart syringe projectile according to claim 13 wherein said tubular body comprises a transparent, plastic material. 
Claim 15. The dart syringe projectile according to claim 13, which is configured for scaling and thereby accommodating different substance dosages.
Claim 16.  The dart syringe projectile according to claim 13, which is configured for propelling from an air gun.
Examiner’s Statement of Reason for Allowance
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 13 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“said body having a substance loading passage for receiving a hypodermic needle of a syringe containing said injectable substance for loading into said reservoir cavity” of claim 1 and
“a substance loading passage extending from a front end of said plunger to said septum ring; and said substance loading passage configured for receiving a hypodermic needle of a syringe containing a substance for loading into a reservoir cavity” of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783